DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/221 has been considered by the examiner.

Claim Objections
Claims 4-10 are objected to because of the following informality:  
Claim 4, line 3 the recited “an embedded USB (eUSB) repeater” should be “an embedded USB (eUSB2) repeater”.

Dependent claims 5-10 are also objected to since they depend on objected claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. U.S. 11,133,841. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of U.S. 11,133,841 claim the subject matter claimed by instant claims 1-10

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2, recites “wherein the single transmission signal includes a power bus voltage” and depends on claim 1 which claims 
“and configured to encode the 2-line data into a single transmission signal” and
“wherein the e2pwr repeater encodes the 2-line data into the single transmission signal by generating a sine wave in the single transmission signal having a peak value at each state change of the 2-line data”.

Based on the limitations of claim 2, it is unclear if the single transmission signal comprises the sine wave (generated based on the e-pine data) and a power bus voltage (i.e. two signals are included in the single transmission signal) or the sine wave of the single transmission signal is a power bus voltage (the power bus voltage of claim 2).

Claim 4 recites “to receive a single transmission signal and decode the single transmission signal to recover the 2-line data in the eUSB2 format; and wherein the single transmission signal includes a power bus voltage, and the encoded 2-line data in the eUSB2 format”. Similar to claim 2 above, it is unclear if Applicant intends to claim that the single transmission signal comprises two signals or that the single transmission signal is a power bus voltage containing the encoded 2-line data.

Claim 5 claims “wherein the e2pwr repeater encodes the 2-line data into the single transmission signal by generating a signal pulse in the single transmission signal at each state change of the 2-line data”. Taking into account the previously claimed “and wherein the single transmission signal includes a power bus voltage, and the encoded 2-line data in the eUSB2 format” (claim 4) it is unclear whether the single transmission signal comprises two signals or that the single transmission signal is a power bus voltage containing the encoded 2-line data.

Claim 7 claims “encodes the 2-line data into the single transmission signal by generating a pair of signal pulses in the single transmission signal at each state change of a second component of the 2-line data”. Taking into account the previously claimed “and wherein the single transmission signal includes a power bus voltage, and the encoded 2-line data in the eUSB2 format” (claim 4) it is unclear whether the single transmission signal comprises two signals or that the single transmission signal is a power bus voltage containing the encoded 2-line data.

Dependent claims 6-7, 9-10 are also rejected since they depend on rejected claim 4.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        06/28/2022